Citation Nr: 0326184	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-32 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, secondary to a service-connected disability.

2.  Entitlement to service connection for residuals of right 
ankle fusion, secondary to a service-connected right fibula 
fracture.

3.  Entitlement to compensation under 38 U.S.C.§ 1151 for an 
additional right ankle disability as a result of treatment 
provided in May 1996.

4.  Entitlement to a temporary total rating based on 
convalescence following right ankle surgery in May 1996.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a right fibula fracture.

6.  Entitlement to a compensable rating for residuals of a 
left fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1977 to September 1983.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from April 1997 and 
August 1998 rating decisions under the jurisdiction of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the VARO in Philadelphia, Pennsylvania.

In April 2003, the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record.  The veteran withdrew his appeal as to the issue of 
entitlement to a compensable rating for a donor site scar of 
the left ilium by correspondence dated in April 2003, and 
withdrew his appeal on the issue of entitlement to a total 
rating based upon individual unemployability in 
September 2000.  

In correspondence and personal hearing testimony the veteran 
raised claims of service connection for a right ankle scar 
and entitlement to a separate compensable rating for a left 
knee disorder.  These matters are referred to the RO for 
appropriate action.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the appellant has not been notified of the VCAA or how 
it applies to his present appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
appellant notice on its own.

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

It is significant to note that correspondence dated in 
January 1995 indicates the veteran's service medical records 
were sent to VA; however, those records are not presently 
associated with the appellate record.  In addition, in 
statements and personal hearing testimony the veteran 
claimed, in essence, that private and VA medical records 
pertinent to his claim were not of record.  He also reported 
he had recently submitted a claim for Department of Health 
and Human Services, Social Security Administration (SSA) 
disability benefits.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
him of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  

2.  The RO should take appropriate action 
to locate and obtain the veteran's 
service medical records.  The action 
taken and any responses received must be 
documented in the appellate record.  
Continued efforts must be undertaken to 
obtain these records unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.

3.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that have treated him for the 
issues on appeal since June 1997, and to 
provide any authorization necessary for 
the release to VA of records associated 
with a workman's compensation claim from 
the offices of Lark Associates, Inc. 
(insurance carrier identified in a 
January 1996 private medical of Dr. 
P.R.).  The RO should obtain complete 
copies of the medical records (not 
already in the claims folder) from all 
identified sources.  The RO should 
specifically obtain all pertinent 
treatment records from the New York State 
Insurance Fund for the period from 1996 
to 1998 (authorization provided in April 
2003), from the Lenox Hill Hospital in 
1998 (authorization provided in 
April 2003), from the San Juan, Puerto 
Rico, VA Medical Center for the period 
from April 1986 to December 1988, and 
from the Wilkes Barre, Pennsylvania, and 
Bronx, New York, VA medical facilities 
since November 1997.  

4.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.  

5.  Thereafter, the veteran should be 
afforded a VA examination by an 
orthopedic surgeon for opinions as to (1) 
the present nature and severity of his 
service-connected residuals of left and 
right fibula fractures, (2) whether it is 
as likely as not that right ankle fusion 
in May 1996 was required as a result of 
his service-connected right lower 
extremity disability or whether it was 
for injuries solely the result of an 
occupational accident in January 1996, 
and, if it is determined that right ankle 
fusion in May 1996 was solely the result 
of an occupational accident, (3) whether 
the veteran sustained any additional 
right ankle disability as a result of VA 
treatment in May 1996.  The examiner 
should perform appropriate range of 
motion studies to the knees and ankles 
and discuss whether there is evidence of 
a shortening of the lower extremities or 
any objective evidence of additional loss 
of motion as a result of pain on use or 
functional loss.  The claims folder must 
be available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remain 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




